ON APPLICATION FOR REHEARING.
CARVER, J.
Counsel for appellants ask a rehearing on the grounds:
1. That the court erred in accepting as true the testimony of Mrs. Hackney which, he says, is vague and indefinite, parrot-like, self-contradictory, supported only by her own relatives, and contradicted by disinterested witnesses.
2. That the court erred as to the law, which is thát in cases of this kind the wife must show by indubitable proof that the property was bought with her separate, paraphernal funds, under her separate administration and control.
*562I.
On the question of the source from which was derived the cash payment of $250.00, Mrs. Hackney says that her father, ■Mr. Dupuy, before her marriage gave her a mare and colt and two cows and calves; that she subsequently sold back the mare and colt to him for $150.00; that from time to time she sold cattle, the progeny of the cows, mentioning one item of a cow sold to her sister for $50.00 and saying she sold others to butchers; that she looked after the cattle herself and her husband had nothing to do with them; that she kept the money she received in her armoir and made the cash payment with this money.
All this may be false, but it is not vague -or indefinite. Counsel have not pointed ■ out any self-contradictions in her testimony nor have we found any. Neither do we perceive anything parrot-like in her testimony. Her sister corroborates her as to buying the cow for $50.00 and a negro man corroborates her as to bringing the 'Cows and calves and the- mare and colt to her new home when she married. S. J. 'Reed also corroborates her as to her father’s giving her “some cows and calves,” etc. He was not asked as to the specific items. Her husband also corroborates her as to her bringing the mare and colt, cows and calves, selling the mare and colt back to her father, and also selling some cattle, but was not asked as to the number.
The counter testimony was as follows:
J. A. Barker said that at the time of Mrs. Hackney’s marriage her father had no plantation; worked on halves; and the only property he had “that witness knew of” was a cow and calf and a .small pony. He further stated that when she moved to her new home she did not bring any cattle, horses or stock of any kind “that he knew of”, and that if she had brought any he “guessed” he would have known of it. He says he lived within four or five miles of the Hackneys at the. time they married, and further, that he did not know Mrs. Hackney at all before she married and had only a passing acquaintance with her father. His testimony was given sixteen years after her marriage.
W. M. Hawthorn says he knew Mrs. Hackney’s father at the time of- her marriage, lived about three miles from him, and that he worked on shares, but that he did not know how much livestock he had or whether Mrs. Hackney brought any livestock in the marriage or not.
C. S. Duprey says that he knew what cattle and livestock Mrs. Hackney’s father had while living at Egg Bend, but was not asked to tell what it was. He further says that he did not know of any cattle Mrs. Hackney brought and if she had brought any he would have known it and that when her father moved away he had a couple of cows and a pony. This witness moved away from the community Where the Hackneys lived in .1911 — twelve years previous to the time he was testifying.
Kit -Hathorn, asked how much livestock the father had, answered: “All I saw was a pony and a couple of cows and calves.” He further states that Mrs. Hackney did not bring any cattle “that he knew of” and that if she had brought any he guessed he would have known it.
Thus it appears from the testimony of defendants’ own witnesses that the father had a pony and' a cow and calf, and according to Duprey and Kit. Hathorn, two cows and calves. None of them state that this was all he had but only that it was all they knew of.
Manifestly this testimony, negative and qualified as it is, cannot rebut the positive testimony of Mrs. Hackney and her supporting witnesses.
The testimony as to the money with which the credit payment was met is 'not *563so convincing, but we think that the character of paraphernality was stamped on the title at the time Mrs. Hackney received the deed, having been bought for her separate account, the cash part being paid for with ■ her separate funds, under her separate administration and control, and the credit portion not being beyond what she might reasonably expect to meet with her separate funds. We think it became her separate property.
The crop of 1918 was profitable and it is likely her one-fourth amounted to a large part if not all of the $300.00 balance due on the price; and according to her testimony she also had money left from cattle sales. But even if some of $300.00 balance was paid with the husband’s money, this could not operate as a conveyance to the husband of what became her separate property when acquired.
II.
The Original petition states: “But it is also, true that property which is purchased by the wife after marriage, with her separate, paraphernal funds, is her separate' property and does not fall into the community.”
Counsel claims that this is an erroneous statement of the law, which requires the wife to show not only that the funds invested were her separate, paraphernal funds, but that' they were under her separate administration and control.
But the opinion elsewhere substantially states that Mrs. Hackney testified that ,the funds vised to make the cash payment were the identical moneys received from the sale of her livestock and had been kept under her separate' administration and control, having been kept in her armoir; and this testimony was accepted by the court as true.
Rehearing denied.